DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cichon et al. (U.S. 2019/0186449A1; note Foreign Application Priority Date 08/23/2016.  The effectively filed date (EFD) of the reference is 08/23/2016) in view of Rembold et al. (U.S. 6345608).
Cichon discloses “The invention relates to an electromagnetically controllable suction valve (1) for a high-pressure fuel pump (2), comprising a magnet assembly (3) and a hydraulic module (4), the hydraulic module (4) engaging at least in sections in an annular magnet coil (5) of the magnet assembly (3). According to the invention, a heat-conducting material (6) and/or a heat-conducting body (7) is/are arranged between the magnet coil (5) and the hydraulic module (4). The invention further relates to a method for producing an electromagnetically actuatable suction valve (1).” (Abstract).
Regarding Claim 1, Cichon teaches: 
A high-pressure pump (Fig. 3, item 2) comprising: a pressurizing chamber forming portion (Fig. 3, item 27) that defines a pressurizing chamber in which fuel is pressurized (¶0037; “a high-pressure element chamber 27 of the high-pressure fuel pump 2”); 
a suction passage forming portion (Fig. 3, see annotation below) that defines a suction passage through which the fuel sucked into the pressurizing chamber flows (¶0001; By way of example, DE 10 2014 220 757 A1 discloses an electromagnetically actuatable suction valve for filling a high-pressure element chamber of a high-pressure pump with fuel. For this purpose, the suction valve is integrated into a housing part of the high-pressure pump”. The purpose of the suction valve is to open/close a suction passage that permits/prohibits fuel flowing from an upstream supply source inot the pressurizing chamber 27);
 
    PNG
    media_image1.png
    124
    194
    media_image1.png
    Greyscale

a seat member disposed in the suction passage (Annotated Fig. 3 directly below.  When the flared valve member moves up it contacts the seat member and prevents fluid flow between the suction passage and the pressurizing chamber) 

    PNG
    media_image2.png
    81
    103
    media_image2.png
    Greyscale

; 
a valve member (Fig. 3, flared end of plunger 20, see below annotated figure) disposed between the pressurizing chamber and the seat member, the valve member being capable of allowing the fuel to flow through the communication path by separating from the seat member to open the communication path and of restricting the fuel to flow through the communication path by contacting the seat member to close the communication path (See ¶0037-0038, when valve member is unseated fluid is permitted to flow between suction passage and pressurizing chamber; when valve member is seated the suction passage is closed off preventing flow of fuel therethrough)

    PNG
    media_image3.png
    82
    114
    media_image3.png
    Greyscale

; 
a cylindrical member (Fig. 3, item 13) disposed on a side of the seat member opposite to the pressurizing chamber; 
a needle (Fig. 3, item 24) movable inside the cylindrical member along an axial direction of the needle, the needle having one end that is configured to move in concert with the valve member (¶0037-0038; needle 24 reciprocates axially within member 13 and contacts end of plunger 20 when coil is not energized.  The end of needle 24 contacts and thus moves in concert with the valve member when the coil is not energized.  Alternatively, the end of the needle and the end of the valve member move in concert with one another because both ends move in the same directions axially during energization and non-energization periods of the coil.); 
a movable core (Fig. 3, item 21) disposed at the other end of the needle; 
a biasing member (Fig. 3, spring 23) configured to bias the needle toward the pressurizing chamber; 
a fixed core (Fig. 3, item 11) disposed to face the moveable core in the axial direction of the needle (the fixed core 11 faces the moveable core 21 face in the axial direction toward needle 24); 
and a coil (Fig. 3, item 5) including a winding portion formed into a cylindrical shape by winding a wire around (¶0010; “Since the coil wire of a magnet coil is generally wound onto a bobbin”) a winding forming portion (Fig. 3, Bobbin 18 of the magnet coil 5; ¶0031), the coil generating an attractive force between the fixed core and the movable core to move the movable core and the needle in a direction from the moveable core toward the fixed core when the winding portion is energized (¶0037-0038, when coil 5 is energized, moveable core 21 and needle 24 move ‘up’ such that needle 24 no longer contacts plunger/valve 20.  Moveable core 21 therefore moves toward the fixed core 11 when the coil 5 is energized.  Biasing member 25 then raises plunger up, sealing valve member 20 against the seat member and closing the suction passage), 
wherein the coil includes an outer cylindrical surface that is in contact with an outer circumferential surface of the winding portion and a plurality of inner cylindrical surfaces that have different diameters and are in contact with an inner circumferential surface of the winding portion (Figs 1-3, clearly show a the coil has having two distinct sections of the coil.  Each section having a different diameter.  The coil has a plurality (e.g. 2) inner cylindrical surfaces that are arranged in increasing diameter in the direction of the pressurizing chamber 27), the plurality of inner cylindrical surfaces are arranged in order of increasing diameter in a direction toward the pressurizing chamber, 

    PNG
    media_image4.png
    634
    714
    media_image4.png
    Greyscale

142 / 145the movable core (Fig. 3, 21) has an end surface (Fig. 3, item 21 has an end face that faces fixed core 11 and which comes into contact with a corresponding end face of fixed core 11 when the coil is energized) that faces the fixed core, and the end surface of the movable core is located between a center, in an axial direction, of a smallest diameter one of the plurality of inner cylindrical surfaces and a center, in an axial direction, of the outer cylindrical surface (See annotated figure directly below; when NOT energized the end face of the moveable core is located between the centerline of the smallest diameter inner cylindrical surface section of the coil and a center of the outer overall cylindrical surface of the coil).

    PNG
    media_image5.png
    414
    588
    media_image5.png
    Greyscale


Cichon teaches all the elements of the claim as indicated above but does not explicitly teach a seat member disposed in the suction passage: and having a communication path that passes through the seat member between one surface and the other surface of the seat member
Rembold, similar to Cichon discloses a biased open suction valve for a high pressure fuel pump that closes a suction valve passage when the electromagnetic coil is energized.  However, in contrast to Cichon the disclosed embodiment includes a seat member (Fig. 2, item 80; “A valve seat 80 is provided on the valve housing 30g.”) which is secured in the suction passage (Fig. 2, item 10) and comprises a communication path (Fig. 2, items 10a and/or 74) that passes through the seat member between one surface and the other surface of the seat member (Fig. 2, passage 10a permits fuel to flow from an upstream side of the valve seat 80 to the downstream side of the valve seat).  The resulting configuration provides a suction valve that enables the flow cross section 74 to “be closed very fast” and wherein “the closure of the flow cross section 74 is reinforced by the pressure, which increases in the pump chamber 28 during the compression stroke”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the high pressure pump suction valve of Cichon to incorporate the teachings of Rembold to include a seat member disposed in the suction passage, said seat member having a communication path that passes through the seat member between one surface and the other surface of the seat member in order to provide a suction valve that enables the flow cross section to “be closed very fast” and wherein “the closure of the flow cross section is reinforced by the pressure, which increases in the pump chamber during the compression stroke”.
Regarding Claim 2, the combination of Cichon and Rembold teaches all the elements of Claim 1 as indicated above.  Cichon further teaches: wherein the movable core has an end surface that faces the pressurizing chamber and that is located between the fixed core and an end surface of the winding portion that faces the pressurizing chamber (See Annotated Figure Below; end face of the moveable core facing the pressurizing chamber side is located between fixed core 11 and end face of winding that is closest to pressurizing chamber)

    PNG
    media_image6.png
    435
    525
    media_image6.png
    Greyscale

Regarding Claims 3-4, Cichon further teaches: wherein the coil includes a connecting surface between adjacent ones of the plurality of the inner cylindrical surfaces, the plurality of inner cylindrical surfaces and the connecting surface are located at an outer circumferential wall of the winding forming portion, and at least a part of the connecting surface is perpendicular to an axis of the winding forming portion. And and at least a part of the connecting surface tapers toward an axis of the winding forming portion in a direction away from the pressurizing chamber. (See Annotated Figure below.  Connecting surface(s) between adjacent inner cylindrical surfaces include both perpendicular and tapered portions.)

    PNG
    media_image7.png
    658
    739
    media_image7.png
    Greyscale


Regarding Claim 6, Cichon further teaches: wherein the plurality of inner cylindrical surfaces are located at an outer circumferential wall of the winding forming portion, and at least a part (See annotated figure above, tapered portion of inner cylindrical surfaces tapers toward the centerline axis of the winding forming portion, i.e. coil windings) of the plurality of inner cylindrical surfaces tapers toward an axis of the winding forming portion in a direction away from the pressurizing chamber.

Regarding Claim 7, Cichon further teaches: wherein the wire is wound starting from the smallest diameter one of the plurality of inner cylindrical surfaces to form N layers  (Annotated figure below, 4 layers of coil wire are shown stacked radially from the smallest diameter one of the plurality of inner cylindrical surfaces) stacked with each other in a radial direction across the plurality of inner cylindrical surfaces, and N is an even number. (See Annotated Figure below.  The inner cylindrical surface having the smallest diameter has “4” layers of wire coils stacked radially.  The inner cylindrical surface having the largest diameter has “2” layers of wire coils stacked radially.  MPEP2125(I) states “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…… The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).”.  In this instance, the prior art explicitly states “Since the coil wire of a magnet coil is generally wound onto a bobbin” (¶0010.  Therefore a person of ordinary skill in the art upon reviewing the illustrations in light of the disclosure would reasonably interpret the hatched portions of the figures signifying the coil “wires” of the magnet coil 5 to represent the ‘individual’ layers of wires wound onto the bobbin 18.)

    PNG
    media_image8.png
    308
    271
    media_image8.png
    Greyscale


Regarding Claim 8, Cichon further teaches: wherein the wire is wound starting from the smallest diameter one of the plurality of inner cylindrical surfaces to form N layers  (Annotated figure below, 4 layers of coil wire are shown stacked radially from the smallest diameter one of the plurality of inner cylindrical surfaces) stacked with each other in a radial direction across the plurality of inner cylindrical surfaces, and the wire is wound in the axial direction a same number of times for a first layer and a second layer. (See Annotated Figure below.  The inner cylindrical surface having the smallest diameter has “4” layers of wire coils stacked radially.  The inner cylindrical surface having the largest diameter has “2” layers of wire coils stacked radially, these two layers extend axially and comprise 9 individual wires each.  MPEP2125(I) states “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…… The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).”.  In this instance, the prior art explicitly states “Since the coil wire of a magnet coil is generally wound onto a bobbin” (¶0010.  Therefore a person of ordinary skill in the art upon reviewing the illustrations in light of the disclosure would reasonably interpret the hatched portions of the figures signifying the coil “wires” of the magnet coil 5 to represent the ‘individual’ layers of wires wound onto the bobbin 18.)

    PNG
    media_image9.png
    216
    337
    media_image9.png
    Greyscale

Regarding Claim 9, Cichon further teaches: wherein the wire is wound starting from the smallest diameter one of the plurality of inner cylindrical surfaces to form N layers stacked with each other in a radial direction across the plurality of inner cylindrical surfaces, and the wire is wound in the axial direction a same number of times for each layer among N layers which are wound only in the smallest dimeter one. (See Annotated Figure above, wire is wound from the smallest diameter inner cylindrical surface to form 4 layers stacked with each other in a radial direction across both diameter inner cylindrical surfaces.  Additionally, the smallest diameter inner cylindrical surface portion of the coil has 2 stacked layers, each having the same number of wire coils (9) in each layer.  These 2 innermost stacked layers are wound only on the smallest diameter inner cylindrical surface.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cichon et al. (U.S. 2019/0186449A1; note Foreign Application Priority Date 08/23/2016.  The effectively filed date (EFD) of the reference is 08/23/2016) in view of Rembold et al. (U.S. 6345608) in further view of Keiichiro (JP2015119050A).
Regarding Claim 5, the combination of Cichon and Rembold teaches all the elements of Claim 1 as indicated above.  Cichon further teaches: wherein the connecting surface includes a connecting portion between the smallest diameter one and an adjacent one of the plurality of inner cylindrical surfaces to the smallest diameter one, the connecting portion tapering toward the axis of the winding forming portion in the direction away from the pressurizing chamber, and the smallest diameter one and the connecting surface form an angle in a cross section taken along a virtual plane on which the axis of the winding forming portion extends (See Annotated Figure below comprising tapered transition connection portion that tapers toward the centerline axis of the winding forming portion 18 in a direction away from pressurizing chamber 27.  Cichon does not explicitly recite an inclination angle of the tapered connecting surface.  A person of ordinary skill in the art at the time of applicant’s filing, upon reviewing the figures may reasonably conclude that the tapered portion is at an inclination angle of approximately 45 degrees (or alternatively 135 degrees) relative to an axial centerline of the winding forming portion 18).  

    PNG
    media_image7.png
    658
    739
    media_image7.png
    Greyscale


	However, Cichon does not explicitly teach the claimed inclination angle, i.e. “wherein the angle is 120 degrees”.
	Keiichiro discloses “FIG. 1 is a schematic configuration view showing an electromagnetic valve 1 including a solenoid unit 10 as an electromagnetic drive device according to an embodiment of the present invention. The solenoid valve 1 shown in the figure is configured, for example, as a normally open linear solenoid valve used for hydraulic control of a clutch or a brake incorporated in an automatic transmission for a vehicle. As shown in FIG. 1, the solenoid valve 1 includes a solenoid unit 10 and a valve unit 20 driven by the solenoid unit 10 and adjusting and outputting an oil pressure.” (¶0010).  Additionally, Keiichiro discloses “, this invention makes it a main purpose to achieve shortening of the axial length of an electromagnetic drive device or a solenoid valve, ensuring the driving force which moves a plunger better.” (¶0005) and “That is, in the present embodiment, the flange portion 122f formed at one end (the end on the bottom 152 side of the case 15) of the bobbin 122 constituting the coil 12 has an inclination angle α of 60 ° with respect to the axial direction” (¶0025) and “Thus, when one end face 2a of the coil 12 is inclined so as to approach the other end face 12b from the outer peripheral side toward the inner peripheral side, the number of turns on the inner peripheral side of the coil 12 on the one end face 12a side By increasing the number of turns on the outer peripheral side of the coil 12 and thereby reducing the number of turns of the entire coil 12 without reducing the number of turns of the entire coil 12 (coarse in FIG. It is possible to maintain the same as in the broken line). As a result, in the solenoid unit 10 of the solenoid valve 1, a suction force (driving force) for moving the plunger 13 can be sufficiently secured. [0027] The inclination angle α of the end face 12 a of the coil 12 is not limited to 60 ° described above, and may be changed within the range in which the coated conducting wire 124 can be wound on the bobbin 122 in an aligned manner. For example, the coated wire may be increased by two turns as the axially outermost portion (right side in FIG. 2) is located from the inner peripheral side to the outer peripheral side and axially outward (from left side to right side in FIG. 2). By winding 124 along the inner surface of the flange portion 122f, the end face 12a can be formed to have an inclination angle α of 30 °. Thus, by adjusting the degree of increase in the number of turns of the coated conducting wire 124 in the axial direction and the radial direction of the coil 12, it is possible to easily and properly set the inclination angle α of one end face 12a of the coil 12 Become.” (¶0026-0027).  In other words, incorporating an appropriate inclination angle (e.g. 60 degrees) on the end face of a wire coil, the axial length of a solenoid valve may be shortened while at the same time ensuring that a sufficient driving force is maintained for actuating a valve.  Examiner notes that while Keiichi explicitly discloses “60 degrees” relative to axial centerline as one example embodiment, a person of ordinary skill in the art at the time of applicants filing would recognize that the same geometry results from referencing a “120 degree” angle relative to the same axial centerline as illustrated in the annotated figure below.

    PNG
    media_image10.png
    565
    553
    media_image10.png
    Greyscale



	Therefore Keiichiro teaches: wherein the angle is 120 degrees (See annotated figure above) in order that the axial length of a solenoid valve may be shortened while at the same time ensuring that a sufficient driving force is maintained for actuating a valve.
	It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the tapered connecting portion of the step-wound wire coil section of Cichon to incorporate the teachings of Keiichiro to include wherein the smallest diameter one and the connecting surface form an angle in a cross section taken along a virtual plane on which the axis of the winding forming portion extends, wherein 143 / 145the angle is 120 degrees in order that the axial length of a solenoid valve may be shortened while at the same time ensuring that a sufficient driving force is maintained for actuating a valve.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myers et al. (U.S. 7061362) discloses “A plurality of conductive wires (56), each covered in a heat-curable electrically insulated material, are wound around a bobbin (12). Each succeeding winding in contra-wound relative to the previous winding, with the first turn (16) of each succeeding winding overlaying the last turn (5) of the previous winding.” (Abstract).  Notably, Figures 3-4 illustrate a conventional representation of individual coils (Fig. 3-4, items 56) as square “wire area” elements stacked on top of each other forming layers of coils.  The illustration of individual wires as square wire-area elements is similarly depicted in previously cited prior art reference Cichon et al. (U.S. 2019/0186449A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747